Citation Nr: 0123813	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94-23 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to October 
1973.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for PTSD.

In January 1998 the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for PTSD, and remanded the 
case to the RO for further development, and adjudication of 
the issue of entitlement to service connection for PTSD on a 
de novo basis.

In March 2001 the RO denied entitlement to service connection 
for PTSD on a de novo basis.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service, nor is such alleged.

2.  The previous diagnoses of PTSD are not based on any 
verified, credible stressor from the veteran's active 
service.

3.  The most recent competenent medical evidence of record 
shows that PTSD does not exist.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303(d), 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In pertinent part, the new law provides that upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103 (West 
Supp. 2001).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West Supp. 2001).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(1)-(3) (West Supp. 2001).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain, (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(1)-(3) (West Supp. 2001).


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  The Court also 
determined that a diagnosis of PTSD is presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor to cause PTSD.


New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (f) (2000).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The Court has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 (2000), 
as determined through recognized military citations or other 
service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non- 
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in- 
service stressor. 38 C.F.R. § 3.304(f). 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  
38 U.S.C.A. § 5103A (West Supp. 2001).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Factual Background

A review of the veteran's service medical records discloses 
that he was treated in April 1971 for a blow to the head from 
a chair.  There was a 1 1/2  inch laceration on the right 
parietal surface.  The wound was sutured.  No neurologic 
abnormality was detected.  
A service medical record dated in May 1972 shows that a 
psychiatric evaluation of the veteran revealed an impression 
of passive-aggressive personality.

Service medical records dated in December 1972 show that the 
veteran was treated for a blow above the right eye resulting 
in a 2 centimeter laceration.  It was sutured and there was 
no neurologic abnormality detected.  He had not lost 
consciousness.  The impression was a laceration of the right 
forehead.  Sutures were later removed without problems.

The veteran's service records reveal that he had overseas 
service in the Republic of Vietnam in the Navy.  His primary 
specialty was related to the civilian occupations of water 
transportation.

Subsequent to service, hospital records dated in March 1978 
indicate that the veteran had a month's history of 
symptomatology associated with an acute schizophrenic 
episode.  A vague military history was presented wherein the 
veteran noted the 1971 head injury and reported that he had 
not lost consciousness.  Some misuse of drugs was indicated.  
An incipient psychotic process and a possible drug psychosis 
to be ruled-out were provisional diagnoses.

A VA psychiatric consultation in March 1978 indicated that 
the veteran may have had a schizoid personality or a simple 
reactive depression, but a psychosis was doubtful.  In April 
1978, a VA counseling psychologist reported that the veteran 
had employment problems since his separation from active 
service.

A private medical record dated in June 1978 shows that it was 
reported that the veteran had sustained a head laceration 
without losing consciousness during active service.  It was 
indicated that for the remainder of his active service he 
stated that his record "went to pot," with fist fighting 
with his superior, going AWOL, inability to reason correctly, 
getting in trouble, etc.  The veteran noted that he felt that 
something was wrong with him since the head laceration.  The 
diagnosis was chronic undifferentiated schizophrenia.

In June 1978, the veteran's spouse reported that she first 
noticed his abnormal behavior in 1976.

A private medical record dated in March 1979 shows that the 
veteran was diagnosed with a schizophrenic reaction, chronic 
undifferentiated type, with paranoid features for at least a 
year.

A private medical record dated in May 1979 shows that the 
veteran had had residual schizophrenia diagnosed since March 
1978, and that he had undifferentiated schizophrenia 
diagnosed since June 1978.  He was said to remain psychotic 
based on the chronicity of his illness.

A private medical evaluation report dated in July 1983 shows 
a deferred diagnosis. In February 1987, the veteran was noted 
to be a Vietnam veteran.  The diagnoses were schizophrenia, 
paranoid type, and generalized anxiety disorder.

A VA examination report dated in November 1987 shows that the 
veteran reported having psychiatric problems since his period 
of active service when he had been scared and had gone AWOL 
in 1971 or 1972.  He stated that he was sent to Vietnam where 
he asserted that he saw fighting and bombs falling.  He also 
stated that he used to run away.  He indicated that he had a 
passive aggressive personality during active service.  The 
diagnosis was chronic paranoid schizophrenia, with self-
described symptomatology beginning in 1978.  It was noted 
that the claims file and clinical chart were not available to 
the examiner.

VA hospital treatment records dated in February 1993 show 
that the veteran was admitted by self-referral for help with 
his polychemical problems involving, primarily, alcohol, 
cocaine, marijuana, barbiturates and other drugs he could not 
recall.  He stated that PTSD had been diagnosed in the past.  
The final diagnoses included probable PTSD.

Private outpatient treatment records dated in 1993 reveal 
that the veteran reported that he had PTSD due to inservice 
physical trauma.  The diagnosis of PTSD was to be ruled-out.

Private outpatient treatment records dated from April 1993 to 
October 1993 show that the veteran reported auditory and 
visual hallucinations, poor concentration, difficulty 
organizing self, paranoid ideations, and difficulty falling 
asleep.  He reported that he was bothered by thoughts that he 
suffered from PTSD due to being assaulted in the military.  
He reported hearing voices and gave a history of cocaine use.  
The examiner gave a provisional diagnosis of chronic paranoid 
schizophrenia. 

VA outpatient treatment records dated in March 1993 reveal 
that the veteran reported serving in war zones in Vietnam.  
He reported seeing flashbacks of war events.  In September 
1994, schizophrenia versus concurrent PTSD was assessed.  In 
November 1994, he indicated an interest in treatment for 
PTSD.  In February and July 1995, a history and assessment of 
PTSD were recorded.

In February 1995, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that he had no preservice mental health problems.  He also 
indicated that he was in Vietnam for approximately eleven 
months.  He indicated that he had PTSD that was related to a 
head injury sustained during his period of active service.  
He asserted that his disability was not properly diagnosed 
during service, and that his condition had progressively 
deteriorated since that time.

In September 1995, he indicated that he did not desire 
intensive PTSD therapy as opposed to general psychiatric 
evaluation because he felt that such therapy would be 
debilitating.  He continued to believe that he had PTSD.  It 
was noted that he had a prominent thought disorder manifested 
by extensive descriptions of idiosyncratic theories 
concerning his mental problems, suspiciousness, and 
occasional loose associations.  PTSD intensive outpatient 
therapy was assessed as not appropriate.

In October 1995, he reported not sleeping well when he was 
preoccupied with military memories and diagnoses.  Chronic 
paranoid schizophrenia was assessed.

In November 1995, the veteran again testified at a personal 
hearing over which a hearing officer of the RO presided.  He 
asserted that the VA rating boards and treating personnel had 
been discourteous to him.  He indicted that he felt the 1972 
inservice psychiatric report was wrong in that it should have 
set forth that he had PTSD.  He indicated that the two 
episodes of head trauma sustained during service resulted in 
traumatic neurosis.  He stated that this preceded his current 
traumatic psychosis.  

He asserted that, at the time of his injuries, he should have 
been examined by a neurologist.  He also suggested that his 
service personnel records demonstrate that he had a decline 
in his performance following his injuries.  He further 
indicated that he would self-medicate as a result of the 
symptoms associated with PTSD.  He conceded that no doctor 
had diagnosed him with PTSD, but that he felt that stressors 
in service caused his neurosis which then progressed to his 
current psychosis.

The veteran also submitted photocopies of pages from the 
Merck Manual of Diagnosis and Therapy, 16th Edition and from 
the Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition, of the American Psychiatric Association (DSM-
III-R).  These documents refer to disorders and treatment 
related to trauma to the head and spine, as well as PTSD.

In January 1998, this matter came before the Board for 
review.  The Board determined that there was sufficient new 
and material evidence with which to reopen the veteran's 
claim, but remanded the issue for additional development 
prior to adjudication of the claim.  The Board also noted the 
revision of the diagnostic criteria regarding stressors which 
induce PTSD, and determined that a de novo review was to be 
conducted.

Thereafter, the veteran submitted additional correspondence, 
including a  restatement of his claimed stressors, copies of 
pages from the Atlas of Clinical Anatomy relating to the 
skull, and duplicate copies of treatment records which had 
previously been considered by VA.

VA outpatient treatment records from the VA medical center in 
Loma Linda, California reveal that in September 1999, the 
veteran had reported hearing voices more loudly calling his 
name, and that he had feelings that his neighbors were taking 
notice of him.  The assessment was chronic paranoid 
schizophrenia, and the examiner resumed the veteran's 
medication.  The records also document the veteran's 
prescription for medication was renewed in May 2000.

A VA psychiatric evaluation report dated in March 2000 shows 
that the veteran provided a history of being assaulted while 
in service in 1972, and that following that incident he felt 
alone, isolated and detached.  He stated that he repressed 
this until July 1977 when he felt something on his scalp, 
touched the area and felt a suture, and remembered what had 
happened in service.  He became very irritable  and angry 
after this, and believed this led to his psychosis.  He also 
reported avoidance of jet engine noises, and that in the 
spring, which was the anniversary date of the attack, he 
would develop a startle response and have panic attacks.  

The examiner, who had reviewed the veteran's claims file 
prior to the examination, provided a diagnosis of 
schizophrenia, paranoid type, along with polysubstance abuse.  
He also assigned a  Global Assessment of Functioning (GAF) 
score of 40. He opined that there was ample documentation 
that the veteran had suffered a traumatic event during his 
military service, and that while he met the criteria for a  
diagnosis of paranoid schizophrenia, he did not meet the 
necessary criteria for a diagnosis of PTSD.

In an Addendum, also dated in March 2001, the VA examiner 
reiterated the  veteran's history of an assault during 
service in 1971, and noted his subsequent diagnosis of 
paranoid  schizophrenia in 1978.  

The examiner stated that there was no causal relationship 
between the inservice assault and the veteran's later 
diagnosis of paranoid schizophrenia.

A VA psychiatric evaluation report dated in May 2000 shows 
that the veteran provided a history of being hit on the head 
during service and requiring sutures.  He reported panic 
attacks after coming home on leave following the incident, 
and indicated that he had several unexplained and 
unauthorized absences from service.  He reported that after 
discharge, he became hyperactive, expansive and manic.  The 
examiner, who reviewed the claims file prior to the 
examination, provided a diagnosis of schizophrenia, paranoid 
type, chronic, with polysubstance  abuse and nicotine 
dependence.  The examiner noted that there was no evidence of 
PTSD.


Analysis

As indicated above, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

The Board also notes that the RO considered the veteran's 
claim on the basis of the requisite criteria for service 
connection for PTSD effective prior to the amended criteria 
established in this regard and pursuant to the revised 
criteria for service connection for PTSD.  Accordingly, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to the revised criteria, 
the more favorable of the two, for service connection for 
PTSD.  In any event, neither set of criteria permit a grant 
of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  

The service medical records do not indicate, nor has the 
veteran claimed, that his stressors were incurred during 
combat with the enemy.  Instead, he relates his claimed PTSD 
to the two incidents in service wherein he was treated for a 
blow to the head in 1971, and for a blow above the eye in 
December 1972.  However, the wounds were treated, there were 
no neurologic abnormalities detected, and sutures were 
removed without problems.

Subsequent to service, although there were occasions where 
based upon the history as provided by the veteran, he was 
examined to rule out PTSD, there is no record of a diagnosis 
of PTSD.  No health care provider has indicated or even 
suggested that any symptoms experienced by the veteran may be 
related to PTSD.  There is no evidence of record that the 
veteran incurred PTSD during service, nor is there evidence 
of a current diagnosis of PTSD.  Any statements of such by 
the veteran are contradicted by the evidence of record.

With regards to the evaluations to rule out PTSD which were 
based solely on the statements provided by the veteran, a 
medical diagnosis is only as credible as the history on which 
it was based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  It is thus significant that the examiner's 
opinion does not appear to have been based on a thorough 
review of the veteran's medical history, but rather on 
information supplied by the veteran himself.

When viewed against the background of the examination reports 
which were negative for any diagnosis of PTSD, the 
assessments of rule out PTSD and the February 1995 and July 
1995 assessments of PTSD did not establish that there was a 
disease or injury that was either manifested in or aggravated 
by his service.  See Swann, 5 Vet. App. at 233 [the Board was 
not bound to accept opinions of two doctors who made 
diagnoses of PTSD almost twenty years following appellant's 
separation from service and who necessarily relied on history 
as related by appellant].  There have been no verified 
stressors in this regard.

The Board notes that the veteran has testified on two 
occasions that, although he had not been diagnosed with PTSD, 
he believed that he had PTSD which was the result of the 
inservice trauma to his head.  The veteran's self-report as 
to his having PTSD that was manifested as a result of his 
period of active service is not competent medical evidence.  

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD.  There 
is also no evidence of in-service incurrence or aggravation 
of PTSD.  There are no stressors which have been verified.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD.  
There is no current PTSD disability and thus there can be no 
nexus between a current disability and service.  As noted in 
the previous paragraph, the veteran is not competent to 
provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has also considered the many treatises submitted by 
the veteran with regard to PTSD and the anatomy of the human 
brain.  In this regard, the Court has held that while medical 
treatises and articles can be very helpful and important to 
establishing a claim, this ordinarily requires that they are 
combined with an opinion of a medical professional.  The 
Court reiterated that an appellant's lay testimony and 
generic medical journal or treatise evidence that does not 
specifically opine as to the relationship between his or her 
condition and active service cannot establish the remaining 
element of medical nexus evidence, and in fact, constitutes 
only an unsubstantiated medical opinion rather than a 
conclusion based on the medical evidence of record.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

